Citation Nr: 9932590	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  91-13 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 
1995, for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased evaluation for partial 
ankylosis, left ankle with post operative osteomyelitis, left 
ankle and foot, status post graft, currently evaluated as a 
combined 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from March 1968 until August 
1970.

This matter first came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1990, 
from the San Francisco, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a total disability rating because of individual 
unemployability due to service connected disabilities.  The 
veteran disagreed and initiated an appeal.  The Board 
remanded the claim in September 1993 for additional 
development.

This matter also arises from a rating decision in November 
1992 from the San Francisco RO that confirmed and continued a 
20 percent disability evaluation for limitation of motion of 
the left ankle and a 10 percent disability evaluation for 
osteomyelitis. 

A rating decision in February 1995 granted service connection 
for decreased sensation of the right groin, secondary 
probably to nerve dissection, evaluated as 10 percent 
disabling from February 25, 1991; and for degenerative 
changes of the left hip evaluated as noncompensable.  The RO 
assigned a 20 percent evaluation for P/O osteomyelitis of the 
left ankle and foot, S/P graft, effective from April 24, 
1992.  The combined evaluation was 40 percent from May 1, 
1990, and 50 percent from February 25, 1991.  

The veteran presented testimony at a hearing at the RO in San 
Diego, California in November 1995.  The hearing officer 
assigned a 10 percent evaluation for degenerative changes of 
the left hip effective from November 2, 1994.  The hearing 
officer granted service connection on a secondary basis to 
the service-connected left foot and ankle disability for 
degenerative changes of the left knee, evaluated as 10 
percent disabling from May 16, 1994; for degenerative changes 
of the lumbar spine, evaluated as 10 percent disabling from 
November 2, 1994, and for dysthymic disorder, evaluated as 30 
percent disabling from February 25, 1991.  The combined 
evaluation was 40 percent from May 1, 1990; 60 percent from 
February 25, 1991; and 70 percent from May 16, 1994.  

The hearing officer determined that the veteran was eligible 
for benefits for total disability based on individual 
unemployability (TDIU) and granted the benefit from May 15, 
1995, the first date that medical evidence is available 
showing that osteomyelitis was again active and, as stated by 
the veteran at the hearing, the date he stopped looking for 
work.  The veteran was clearly notified by letter in July 
1996 from the San Diego RO that TDIU was granted.  The 
veteran expressed disagreement with the effective date and 
initiated an appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran has a service-connected left ankle and foot 
disability.  The rating decision of March 7, 1986 shows that 
the veteran was service connected for P.O. Osteomyelitis, 
left ankle and foot, SP graft, evaluated as 20 percent from 
April 1, 1983, 100 percent from October 16, 1984 (Paragraph 
30), 20 percent from May 1, 1985 and 10 percent from May 1, 
1990; partial ankylosis, left ankle evaluated as 20 percent 
disabling from April 21, 1976; hammer toes, left foot 
evaluated as 10 percent disabling from April 21, 1976; and 
malaria evaluated as noncompensable from April 21, 1976.  The 
combined evaluation was 40 percent from May 1, 1985.

3.  The veteran worked at Raley's since June 1979 and 
suffered an injury to his left foot on his job on December 8, 
1986.

4.  The veteran filed an informal claim for TDIU on March 13, 
1989, claiming that he had not been able to work since August 
7, 1988.  A formal claim was received on June 16, 1989, 
claiming that December 6, 1986, was the date he last worked 
full time and when he became too disabled to work due to his 
service-connected disability of osteomyelitis.  

5.  At the time of his claim, according to a July 1988 rating 
decision, the veteran was service connected for post-
operative osteomyelitis of the left ankle and foot, status 
postgraft evaluated as 100 percent disabling (Paragraph 30) 
from December 17, 1986; 20 percent disabling from July 1, 
1987, 100 percent disabling (Paragraph 30) from March 1, 
1988; 20 percent from June 1, 1988; and 10 percent disabling 
from May 1, 1990; partial ankylosis of the left ankle, 
evaluated as 20 percent disabling from April 21, 1976; 
hammertoes of the left foot evaluated as 10 percent disabling 
from April 21, 1976; and for malaria evaluated as 
noncompensable from April 21, 1976.  The combined evaluation 
was 100 percent from December 17, 1986 (Paragraph 30); 40 
percent from July 1, 1987; 100 percent from March 1, 1988 
(Paragraph 30) and 40 percent disabling from July 1, 1988.  
The schedular requirements for entitlement to a grant of TDIU 
were not met.

6.  The Social Security Administration determined that the 
veteran was disabled during the period from December 8, 1986, 
to August 24, 1990.  

7.  The veteran was awarded Worker's Compensation benefits 
finding that the veteran's on the job injury caused 33.5 
percent permanent disability after apportionment.  The rest 
of the permanent orthopedic disability was attributed to the 
pre-existing osteomyelitis.   

8.  The RO hearing officer granted a total disability 
evaluation based on individual unemployability and an 
effective date of May 15, 1995, was assigned, which was the 
date medical evidence showing that osteomyelitis was again 
active and by the veteran's testimony the date he stopped 
looking for work.

9.  Based on the RO hearing officer's grant of service 
connection for dysthymic disorder, evaluated as 30 percent 
disabling from February 25, 1991, and for degenerative 
changes of the left knee, evaluated as 10 percent disabling 
from May 16, 1994, the veteran's service-connected 
disabilities combine for an 70 percent disability rating, 
thus meeting the regulatory criteria for a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities on May 16, 1994.

10.  The rating for the service-connected post operative 
osteomyelitis of the left ankle and foot, status post graft 
is combined with the rating for partial ankylosis of the left 
ankle for a 40 percent combined evaluation and is subject to 
the amputation rule.

11.  The evidence of record does not show constitutional 
symptoms due to osteomyelitis.   

12.  Prior to May 16, 1994, the effective date of entitlement 
to TDIU benefits based in part on the service-connected left 
ankle and foot disability, the evidence does not reasonably 
raise an "exceptional or unusual disability picture" that 
could "render impractical the application of the regular 
schedular standards" to the claim for an increased rating.


CONCLUSIONS OF LAW

1.  The effective date of a total rating for compensation on 
the basis of individual unemployability due to service-
connected disabilities is May 16, 1994, the date the 
veteran's service-connected disabilities met the regulatory 
criteria.  38 U.S.C.A. § 5110 (West 1991).

2.  The criteria for a combined disability evaluation in 
excess of 40 percent for left ankle and foot disability are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.68, Diagnostic Codes 
5000, 5270, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier effective date for total disability rating based 
on individual unemployability due to service connected 
disabilities

Based on an RO hearing officer's decision, the RO granted 
TDIU in a rating decision in June 1996.  After notification 
of the grant of TDIU benefits effective from May 15, 1995, 
the veteran expressed disagreement with the effective date 
assigned and initiated an appeal.  He wrote that he believed 
he met the criteria under 38 C.F.R. § 4.16(a) as of May 16, 
1994, or in the alternative, as early as April 16, 1991.  He 
attached a duplicate copy of a letter previously submitted 
from his employer dated April 16, 1991, that stated the 
veteran had been employed by Raley's since June 19, 1979.  
The employer wrote that the veteran was not working at that 
time due to a physical problem that might or might not be job 
related. 

The veteran has also claimed other dates that should be the 
effective date for TDIU, including December 8, 1986, July 31, 
1988, August 7, 1988, and March 13, 1989; however, he most 
recently contended in February 1998 that the effective date 
should be March 13, 1989.  The veteran, through his 
representative, in November 1998, contended that the 
effective date should be June 16, 1989. 

On March 13, 1989, the veteran submitted VA Form 21-4138 with 
additional medical evidence in support of his claim for an 
increased evaluation of his service-connected left leg 
disability and for an extension of Paragraph 30 benefits.  In 
addition, he wrote:

CLAIM FOR TOTAL DISABILITY EVALUATION DUE TO 
UNEMPLOYABILITY:

Please consider this as a claim for a total 
disability evaluation based on unemployability 
due to the severity of my left leg condition.  
I have not been able to work since August 7, 
1988, and expect to be terminated from my job 
soon due to that disability.  

The medical evidence submitted in support of the claim for an 
increased evaluation of the veteran's service-connected left 
leg disability and at the time of the informal claim for TDIU 
was an evaluation report dated on January 25, 1989, prepared 
by Robert Murphy, M.D., for the veteran's attorney in 
connection with a claim for Worker's Compensation Benefits.  

Also submitted into evidence was a letter dated March 3, 
1989, from R. C. Watson, M.D., who noted that he had followed 
the veteran since surgery on March 3, 1988.   Due to 
difficulty in healing, the veteran was prevented from 
undertaking any full time employment prior to June 8, 1988.  
Dr. Watson noted that he continued to follow the veteran and 
that the osteomyelitis of the left foot was in remission.  
Dr. Watson had examined the veteran in February 1989 and did 
not feel that he could return to his prior duties and was 
awaiting evaluation and possible vocational rehabilitation.

The RO replied to the veteran by letter dated May 23, 1989, 
notifying him that if he wished to file for a total 
evaluation based on unemployability, to complete and return 
VA Form 21-9940 when his job ended.  A completed VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability was received on June 16, 1989.  According 
to the information provided by the veteran, his service-
connected disability of osteomyelitis prevented him from 
following any substantially gainful occupation from December 
6, 1986, when he last worked full time and the date he became 
too disabled to work.  

The veteran submitted a statement in October 1989 that he had 
worked four hours a day from June 8, 1988 to July 31, 1988.  
He had no training since that time and was not enrolled in a 
vocational rehabilitation program.  He was hospitalized in 
October 1989 at the VA Medical Center in Reno for intravenous 
antibiotic therapy for cellulitis of the left foot.  With his 
October 1989 statement, the veteran included a statement from 
R. C. Watson, M.D. dated in August 1989. 

Entitlement to TDIU was denied in a rating decision on 
February 1, 1990.  The RO notified the veteran by letter 
dated February 15, 1990, that his claim for TDIU had been 
reviewed; however, it determined that the evidence did not 
show that his service-connected disabilities were such that 
they would prevent any form of substantially gainful 
employment.  The RO also noted that 38 C.F.R. § 3.321(b) had 
been considered.  The veteran disagreed with this decision 
and initiated an appeal.  The veteran, through his 
representative, contended that he had become unemployable due 
to his service-connected disabilities and had not been able 
to work since July 31, 1988.  

The veteran was service connected for post-operative 
osteomyelitis of the left ankle and foot, status postgraft 
evaluated as 20 percent disabling from July 1, 1988, and as 
10 percent disabling from May 1, 1990; partial ankylosis of 
the left ankle, evaluated as 20 percent disabling from April 
21, 1976; hammertoes of the left foot evaluated as 10 percent 
disabling from April 21, 1976; and for malaria evaluated as 
noncompensable from April 21, 1976.  The combined evaluation 
was 40 percent disabling from July 1, 1988.  The RO noted in 
the statement of the case that the veteran's combined 
service-connected disabilities at 40 percent did not meet the 
schedular requirements of 60 percent for consideration of 
individual unemployability and that extra schedular 
consideration was not considered warranted in this case.  

Evidence of record includes records submitted and secured 
pertaining to the veteran's claim for Worker's Compensation 
benefits, Social Security disability benefits, and his claim 
for VA benefits.  Evidence received in March 1991 consisting 
of medical reports for treatment in 1981, 1982, and 1984, 
show that in October 1984, his employability status was noted 
as totally disabled at that time and the date for returning 
back to work was June 16, 1985.  These records are for 
treatment and employability status more than one year prior 
to the claim and are not probative to the present issue of an 
earlier effective date prior to May 15, 1995.  

A letter from Paul J. Fry, M.D. dated on December 8, 1986, 
indicated that the veteran was interviewed and examined in 
his office after suffering an injury from a shopping cart 
rolling over the side of his foot while the veteran was 
working in his capacity as a retail clerk.  Dr. Fry noted 
that the veteran had been seen and treated by an associate, 
Randy Watson, M.D., for the last five years because of an old 
shrapnel injury to the left foot.  According to the office 
records, however, the veteran had not been to the office for 
eleven months.  Dr. Fry observed that there was X-ray 
evidence of a solid subtalar and midtalar joint fusion and no 
evidence of recent fractures.  Clinical findings were of a 
healed wound in the lateral aspect of the left midfoot in the 
area of the sinus tarsi, no drainage and the skin was intact 
throughout.  Where the wheel of the shopping cart struck the 
foot, the area was warm, had a mild amount of edema and there 
was a fair amount of tenderness to palpation.  The diagnosis 
was contusion, moderately severe, dorsolateral aspect of the 
left foot; status post solid subtalar and midtarsal joint 
arthrodesis of the left foot; observation low grade 
osteomyelitis of the subtalar joint of the left foot.  Dr. 
Fry suggested a treatment plan and gave the veteran a work 
excuse for two days.

A letter from Howard W. Klein, M.D. dated May 25, 1988, to 
Randy Watson, M.D., stated that he was referring the veteran 
back to Dr. Watson.  Dr. Klein reported that the veteran had 
recovered from a March 1988 procedure of the free gracilis 
microvascular transfer to the unstable area and osteomyelitic 
area of his left ankle and had stable coverage of the area.  
Dr. Klein described a treatment plan that included the 
ordering of a compression garment for the leg to help with 
chronic swelling as he expected the veteran to return to work 
as a grocery checker.  

A letter from R. C. Watson, M.D. dated in June 1988 was 
submitted into evidence.  The letter was written at the 
request of the veteran regarding his appeal of the denial of 
a temporary 100 percent disability rating.  Dr. Watson wrote 
that in updating a letter he had written in October 1987 the 
veteran was totally unable to work in his job description of 
a retail clerk since December 8, 1986.  Dr. Watson further 
noted that the veteran had major reconstructive microvascular 
surgery on March 3, 1988, by Dr. Howard Klein.  Dr. Watson 
stated that he could not speak about the veteran's disability 
after March 3, 1988, but that from December 8, 1986, until 
March 3, 1988, the veteran was totally disabled for his work 
in his job description of a retail clerk.

A rating decision in July 1988 extended Paragraph 30 
convalescence benefits based on immobilization of joint by 
cast for the full 6 months allowed under 38 C.F.R. § 4.30 (b) 
(1).  The RO determined that the veteran was also entitled to 
Paragraph 30 benefits after surgery in March 1988 and allowed 
a two month period of convalescence.  The veteran was awarded 
100 percent from December 17, 1986, under Paragraph 30; 20 
percent from July 1, 1987; 100 percent from March 1, 1988, 
under Paragraph 30; 20 percent from June 1, 1998; and 10 
percent from May 1, 1990.

An evaluation was prepared in August 1988 by Robert Murphy, 
M.D.  The history was reported as the veteran having incurred 
an on the job injury in December 1986 to the lateral side of 
his foot.  He was initially seen by Dr. Fry, then by Dr. 
Watson who prescribed treatment.  His condition worsened and 
he experienced a flare-up.  Treatment was continued and he 
went for therapy three times a week for approximately one 
year.  There was skin breakdown over the area and he 
underwent free flap surgery.  The veteran initially suffered 
an injury to his left ankle in service.  Post service he had 
a flare-up on 1983 or 1984 due to stress, and again had a 
flare-up in 1985 or 1986 during the stress of divorce.  It 
was reported that he had remained asymptomatic for the 18 
months prior to the incident of the grocery cart running over 
his foot.  

Dr. Murphy's Medical Summary referred to the medical records 
reviewed including a January 16, 1986 medical note of Dr. 
Watson indicating that the veteran had returned in follow-up.  
He had not been seen since March 1985 and the foot 
examination appeared to be benign.  There was no evidence of 
infection but significant degenerative changes of the 
midtarsal joint were seen by X-ray.  Dr. Watson felt that the 
veteran should be given appropriate medication and be seen on 
an annual basis.  

The August 1988 report of Dr. Murphy's examination on July 
21, 1988, noted that the veteran was not in any acute 
distress, ambulated with a normal plantigrade gait and used 
no external equipment.  After examination, the veteran was 
declared temporarily partially disabled for an additional 
three months time.  It was noted that the veteran had 
returned to his retail clerk type work and would be able to 
continue in this.  Dr. Murphy felt that apportionment would 
be a question in this case as the nonindustrial complaints 
played a significant role in the current problem.  It was 
further noted, however, that with recurrent trauma to the 
area can cause a significant breakdown and recurrence of the 
infection.  

Dr. Murphy re-evaluated the veteran on October 10, 1988.  The 
report indicated that the veteran had returned to work and 
lasted from June 8, 1988, to August 3, 1988.  The measurement 
of the lower extremities show leg lengths on the right and 
left were equal.  The veteran was declared temporarily 
totally disabled for a three month period of time.  The 
discussion noted that since the last visit, the veteran had 
attempted to return to his usual and customary work but found 
that he was unable to continue.  Dr. Murphy noted that the 
areas of previous breakdown as noted in the graft had healed, 
and found no evidence of any recurrence of his osteomyelitis.  
Dr. Murphy felt that the veteran would probably not be able 
to return to his usual and customary work as a retail clerk 
and that some form of vocational rehabilitation would be 
necessary.

In the January 1989 evaluation report, Dr. Murphy declared 
the veteran's disability status as permanent and stationary 
with regard to a left leg disability.  The work restrictions 
were rated at a "Category G rating, that is, disability 
resulting in limitation to semisedentary work."  "This 
contemplates that the individual could do work approximately 
one-half time in the sitting position and approximately one-
half time in the standing or walking position with minimum 
demands for physical effort, whether standing, walking or 
sitting."  Dr. Murphy did not feel that the veteran could 
return to his usual and customary work as a retail clerk and 
suggested that vocational rehabilitation be started.  Dr. 
Murphy further indicated that the increase in disability was 
the result of the industrial causation of his injury and not 
due to the previous osteomyelitis.  Dr. Murphy noted that in 
the veteran's employment as a grocery clerk, carts were 
continually bumping into the lateral side of his foot.  This 
caused the breakdown of his wound and necessitated the free 
flap procedure performed by Dr. Klein.  Dr. Murphy also 
wrote:  "This has resulted to date in excellent skin 
coverage, and so far, quiescence of his osteomyelitis."

Treatment records from Dr. Watson included a February 1989 
report with an impression that there was satisfactory 
progress status post microvascular pedicle transfer to left 
foot using gracilis graft from right leg.  Further, there was 
no recurrence of the chronic osteomyelitis and continued with 
mild to moderate arthralgia of the left foot.  It was noted 
that the veteran "continue[d] to be off work from his normal 
and regular duties but is continued to be eligible for 
vocational rehab with limitations."  When seen in May 1989 
for follow-up, Dr. Watson noted that he had not seen the 
veteran since February 1989.  The entry indicated that the 
veteran reported that his foot was okay but became swollen 
when "up on it a lot."  It was noted that Dr. Azevedo was 
working with the veteran on his problem with claw toes.  The 
impression was that the microvascular pedicle graft was 
excellent and the veteran was doing well except for the 
swelling but this was expected.  There was a slight loss of 
dorsiflexion.  

When seen on August 11, 1989, the veteran had complaints of 
increased pain which Dr. Watson attributed to degenerative 
joint disease of the ankle.  The graft was serving the 
veteran well, and there was no deep infection or flare-up of 
osteomyelitis.  Dr. Watson still felt that the veteran was 
disabled for his usual and customary occupation but was 
eligible for vocational rehabilitation with limitations.  The 
treatment records show that a To Whom It May Concern letter 
was given to the veteran with regard to the veteran's 
application for Social Security Disability benefits.  In this 
letter, Dr. Watson wrote that the veteran had indicated that 
he would be applying for Social Security disability.  Dr. 
Watson wrote:  "I feel that he is totally disabled for 
working at this time. . . .It is likely that his symptoms 
will recur if he tries to ever go back to work again standing 
on his feet for any length of time."  

An evaluation report of the left lower extremity was prepared 
in August 1989, by Harry A. Khasigian, M.D., Diplomate, 
American Board of Orthopedic Surgeons, at the request of 
Claims Management.  In the report, it was noted that the 
veteran was permanent, stationary, and ratable and had been 
at such a status since February 24, 1989, when the wounds 
around the pedicle flap had healed.  The veteran was 
described as having a disability to Category G resulting in 
limitation to semisedentary work.  This contemplates that the 
veteran could "do work one-half the time in a sitting 
position, and one-half the time in a standing or walking 
position with minimum demands for physical effort, whether it 
is standing, walking, or sitting.  Dr. Khasigian found that 
the onset of the most recent injury of December 8, 1986, 
appeared to be causally related to the industrial injury.  
However, it was also pointed out that the veteran's long term 
osteomyelitis, degenerative arthritis of the ankle, 
metatarsalgia, and clawtoes, all pre-existed the most recent 
injury and by themselves would have caused his semisedentary 
status.  The veteran's arthritis is the natural progression 
of the pre-existing condition.  Because of the arthritis in 
his ankle, he cannot stand, walk, or stoop, and this places 
limitations on returning to work as a stock person.  

The veteran was evaluated in September 1989 by Edmund J. 
Prorok, M.D. and there was no indication of any deep 
infection or flare-up of osteomyelitis.  The diagnosis was 
chronic osteomyelitis of the hindfoot with degenerative joint 
disease of the foot and ankle.  

Other medical records received included reports for 
procedures performed by Dr. Watson in 1981 and 1982, 1984, 
and 1989.  The veteran was admitted in October 1989 by Dr. 
Watson to Barton Hospital for IV antibiotics for treatment of 
cellulitis of his left foot and a recurrence of his chronic 
osteomyelitis problem of the left foot.  After two days he 
was transferred by ambulance to the VA hospital in Reno.  

Records from the Social Security Administration (SSA) 
submitted and secured show that initially the veteran was 
denied benefits.  A response dated in October 1989 to the 
veteran's request for reconsideration regarding his 
disability determination by SSA noted that reports from T. 
Azevedo, D. P. M., from July 1987 through August 1989, and an 
August 1989 report from R. Watson, M.D. were reviewed.  The 
veteran had reported that he had not worked since December 8, 
1986 due to osteomyelitis of his left foot and had filed for 
reconsideration on June 20, 1989.  The letter stated:

Another review of all medical evidence in file 
indicates that you do have a history of 
osteomyelitis of your left foot and some 
atrophy in your left calf.  Although you do 
have some discomfort, evidence indicates that 
you are still able to move about and use your 
legs in a satisfactory manner.  There is no 
evidence that you need an assistive device for 
ambulation.  Evidence does show that your 
condition is currently responding to treatment 
with no evidence of active disease at the 
present time.  There is no evidence of any 
condition or combination of conditions that 
would prevent you from performing your normal 
activities.

Evidence in file indicates that you have the 
ability to lift ten pounds maximum and 
lift/carry small objects occasionally while 
sitting six to eight hours per eight hour 
workday with only occasional standing and 
walking.  

We realize that your condition prevents you 
from doing any of your past jobs, however, it 
does not keep you from doing less strenuous 
work.  Based on your age, education, and past 
work experience, you can do other work.  
Disability cannot be established.  

The veteran requested a hearing on his SSA claim.  

A comprehensive initial psychiatric evaluation was completed 
on the veteran on January 4, 1990, by David M. Davis, M.D.  
In the report Dr. Davis felt that the termination of medical 
benefits by the Claims Examiner in September 1989 caused 
intense emotional stress and was a significant contribution 
to the exacerbation of his osteomyelitis which required 
hospitalizations at Barton Memorial Hospital and the VA 
Hospital at Reno.  The veteran reported that although he had 
chronic osteomyelitis, it had been stable.  After the cutoff 
from medical benefits, there was an acute flare-up.  Dr. 
Davis noted that "[o]steomyelitis is a condition that can be 
adversely impacted upon by emotional stress.  Dr. Davis 
wrote:  "I think the [veteran] is capable of participating 
in vocational rehabilitation." 

The veteran was evaluated by Evalyn Horowitz in August 1990 
at the request of First Western Medical Group with her report 
sent to the Administrative Law Judge and a copy to Claims 
Management, Inc.  After a thorough review of the veteran's 
history and examination the work restrictions were that the 
veteran had a 50 percent work disability.  Dr. Horowitz noted 
that the veteran would benefit from being active and having 
periods of rest and that he should go back to an eight hour 
workday.  It was her opinion that the December 1986 work-
related injury to the left ankle exacerbated the pre-existing 
disease.  Dr. Horowitz also commented that the problem does 
not sound like recurrent osteomyelitis but more like a 
cellulitis.  It was recommended that the veteran should 
consider employment elsewhere other than the job he performed 
at the time of the injury.     

The veteran was also examined by Richard de Felice, M.D. in 
August 1990.  Dr. de Felice observed that "although the 
majority of his problem is related to his pre-existing 
osteomyelitis, there has been a turn for the worse since his 
injury in December 1986."  Subsequent to the December 1986 
trauma, the veteran has had progressive limitation in his 
activity.  It was noted that Dr. Khasigian and Dr. Murphy 
both classified the veteran as having a semisedentary 
disability.  Dr. de Felice observes that he was not at this 
level prior to December 1986 and there has been a 
deterioration in his condition since that time.

A letter from Thomas R. Azevedo, D.P.M., written in December 
1990 noted that due to the degenerative joint disease of the 
left foot and ankle with fixed hammertoes two through five, 
the veteran was unable to stand or walk without pain for more 
than one to two hours.  

The January 1991 decision of the SSA awarding disability 
benefits shows that the veteran claimed disability since 
December 8, 1986, due to osteomyelitis of the left foot and 
related impairments.  On that date, the veteran experienced a 
painful left mid-foot injury after a shopping cart rolled 
over the side of his foot.  Cellulitis and a flare-up of the 
veteran's osteomyelitis resulted from that injury.  The SSA 
Administrative Law Judge reviewed medical reports and 
evaluations, hearing testimony, and a report by a vocational 
expert.  The conclusion was that "[f]rom December 8, 1986, 
to August 24, 1990, the frequent exacerbations of the 
[veteran's] left foot and ankle impairments and associated 
pain precluded him from performing even sedentary unskilled 
work on any sustained basis.  During that interval, the 
[veteran] would have had to miss work to an unacceptable 
degree.  During that time, however, the [veteran's] 
impairments slowly improved so that, as of August 24, 1990, 
the [veteran] had the residual functional capacity assumed by 
the vocational expert as sufficient for the performance of 
the jobs identified by the vocational expert at the 
hearing."  The veteran was awarded disability benefits for 
the period from December 8, 1986, to the close of October 
1990, the end of the second calendar month following the 
month in which the disability ceased. 

The veteran presented testimony on his claim for TDIU at a 
personal hearing at the RO in Reno, Nevada, in March 1991.  
The veteran testified that he had incurred an on the job 
injury and has been off work for some time.  He had made no 
attempts at retraining or seeking other employment.  The 
veteran claimed that he is unemployable and that his earning 
capacity is severely impaired as a result of the continual 
interference and frequent hospitalizations caused by his 
service connected disability.  He further contends that the 
multiple surgical procedures and continuous medical treatment 
for many years are all a result of his service-connected 
disability. 

The RO requested information from the veteran's employer, 
Raley's, in April 1991.  The reply in the same month stated 
that the veteran had been employed by Raley's since June 19, 
1979, and was "not working due to a physical problem that 
may or may not be job related."  "The question of being job 
related is being litigated, and until a decision is reached 
[the veteran] is still being shown as an inactive employee."

Information received from the veteran through his Congressman 
included the Findings and Award of Worker's Compensation 
granted in November 1991.  The award noted that the veteran's 
on-the-job injury caused permanent disability of 33.5 percent 
after apportionment.  The Worker's Compensation Judge in his 
opinion on the decision noted that based upon the medical 
evidence and in particular, the evidence from the treating 
doctor, Dr. Watson, "apportionment of permanent disability 
is found with 70 percent of the [veteran's] orthopedic 
permanent disability being attributed to the pre-existing 
osteomyelitis."  

A letter from Charles Williams, D. P. M., in January 1992 
noted that the veteran had been under care of his office 
since 1987.  Dr. Williams wrote that the condition was stable 
at that time, but flare-ups did occur and appeared to be 
directly related to the amount of stress the veteran 
encountered in his life.  The veteran was hospitalized in 
April 1992 for IV treatment for cellulitis of the left lower 
extremity.

The veteran was afforded a VA medical examination in July 
1992 with regard to his service-connected left lower 
extremity and complaints of a right leg condition.  The 
history, as provided by the veteran, described the disability 
from incurrence in service to the time of the examination.  
As part of the history, it was noted that in 1988, a muscle 
transplant was done.  Since that surgery, the report 
indicated that the veteran "has been markedly improved since 
this operation, says that about once a year, it will break 
down and ulcerate but it heals up fairly quickly."  The 
objective findings noted a large swollen area on the lateral 
aspect of the left foot and ankle joint.  There was no 
redness, but there was generalized tenderness and the 
tenderness was described as deep in the bone area.  There was 
limitation of motion of the left ankle joint.   

A letter from Dr. Williams dated in October 1992 explained 
the circumstances regarding the admission of the veteran to 
Barton Memorial Hospital on April 24, 1992.  After talking to 
the veteran by telephone, based on the veteran's description 
of his condition, Dr. Williams admitted him to Barton 
Memorial Hospital.  It was his opinion that the veteran 
required IV antibiotic treatment and was in no condition to 
provide adequate transportation to the VA Hospital in Reno.  
Dr. Williams also wrote "no doubt this condition will 
require future hospitalization and may need even future 
surgical intervention to address the chronic osteomyelitis 
and infection."  

In December 1992, the veteran, through his representative, 
contended that due to the symptomatology and severity of his 
service-connected condition, he is unable to perform any 
reasonable form of gainful employment.  The veteran stated 
that the left foot condition has been chronic requiring 
considerable outpatient treatment and hospitalizations over 
the years.  He claims that his inability to work is due both 
to the complications and severity of the condition itself, 
and also to the time required for treatment.  The veteran 
claims the numerous medical records submitted for review 
verify the extreme problems he is having with his left foot 
and leg. 

The Board remanded the appeal in September 1993 for 
additional development.  The veteran was afforded a VA 
examination in March 1994.  The clinical findings noted that 
both legs were measured from the greater trochanter of the 
femur down to the lateral malleolus and then down to the 
bottom of the foot and were found to be consistent and equal 
on both sides.  No evidence of drainage from his foot was 
found at that time.  

The RO, in an April 1994 rating decision, assigned a 20 
percent evaluation for osteomyelitis, effective April 24, 
1992, for evidence of active infection.  The RO also granted 
service connection for decreased sensation of the right 
groin, secondary probably to nerve dissection and assigned a 
10 percent disability evaluation effective from February 25, 
1991.  The combined evaluation was 40 percent from May 1, 
1990, and 50 percent from February 25, 1991.  The rating 
deferred a decision on entitlement to a total disability 
evaluation because of individual unemployability due to 
service connected disabilities.  

In response to a request for medical records from David M. 
Davis, M.D., the letter was returned in June 1994 with a note 
attached stating there was no record of the veteran.  

Records submitted by the veteran apparently in August 1994 
consisted mostly of duplicative copies of evidence contained 
in the claims file.  Included was an opinion from Dr. de 
Felice dated in February 1991 that the recurrence of the 
veteran's chronic osteomyelitis and of his cellulitis was 
related to the shopping cart incident.  However, it was noted 
that the veteran's leg condition was a set up for future 
problems and that even if there had not been an on the job 
injury at Raley's, some subsequent trauma would have caused a 
very similar problem.  "The worsening disability is the 
natural course of recurrent episodes of chronic 
osteomyelitis, which has a wearing effect on the joint over 
time."  He did not feel that the veteran "should be worse 
off now than prior to his accident."  Also included were 
work excuses written by Dr. Watson for the period from 
December 8, 1986, to October 1, 1987.  

The veteran was afforded a VA medical examination in November 
1994.  The examiner wrote:  In terms of an opinion of 
unemployability, it would be difficult for [the veteran] 
probably to do any job that would require prolonged standing, 
lifting, twisting, or bending.  He also might have a 
limitation of over 50 lbs. as far as lifting would be 
concerned."

A rating decision in February 1995 granted service connection 
for degenerative changes of the left hip secondary to the 
left ankle disability and assigned a noncompensable 
evaluation effective from November 2, 1994.  

A letter dated in May 1995 from Gary K. Boone, M.D., noted 
that the veteran had an ulcer located on his left ankle in 
the area where he had had multiple procedures.  He was 
advised to elevate his left foot for 20 minutes four times a 
day.  The possibility was mentioned that the condition might 
require future hospitalization and surgical intervention.  

The veteran presented testimony at a hearing at the RO in San 
Diego, California on November 29, 1995.  He testified that 
his medical condition had been relatively inactive but had 
kicked up again on May 15, 1995.  The condition became active 
and was brought under control with antibiotics.  The veteran 
also presented testimony on other disabilities.  He further 
testified that his last employer had been Raley's and he 
worked there from 1979 until June 1992 when he was released.  
He stated that his service-connected disability interferes 
with his ability to maintain substantially gainful 
employment.  He has flare-ups of cellulitis which is 
secondary to the osteomyelitis.  He described that he has 
pain and also that he has to elevate his leg throughout the 
day.  He testified that he had attempted to find work, but 
was unsuccessful.  He had signed up with the California State 
Employment Agency and had been sent out on interviews, 
approximately 10 or 15, and stopped going on interviews in 
May 1995.  The veteran had not had vocational rehabilitation.   

A letter dated in January 1996 from Gary K. Boone, M.D., 
noted that while earlier he had stated that the veteran could 
work as long as he could elevate his left leg for 30 minutes 
every hour, the situation had changed.  Dr. Boone found the 
veteran now had a chronic ulcer that had defied healing and 
required that the leg be elevated on a continuous basis.  It 
was his opinion that the veteran was "disabled based on his 
chronic osteomyelitis and now chronic, large ulcer of his 
left ankle."  "I am of the medical opinion that this 
disability is permanent."  "I am of the medical opinion 
that his employment at this point in his life is medically 
contraindicated."

In March 1996, Ronald A. Zappone, M.D., wrote:  "It is my 
opinion that [the veteran] is permanently totally disable for 
psychiatric reasons.  It is my opinion that he is unable to 
work."  

In May 1996, the veteran was afforded a VA medical 
examination.  At that time, the veteran had an active 
draining, large ulcer of the left foot that required daily 
care.  Other findings were of osteoarthritic changes.  The 
examiner found that the left lower extremity disability 
markedly impaired ambulation and many of the daily functions 
of life.    

A 10 percent evaluation was granted for degenerative changes 
of the left hip effective from November 2, 1994.  Service 
connection was granted for dysthymic disorder evaluated as 30 
percent disabling from February 25, 1991; degenerative 
changes of the left knee evaluated as 10 percent disabling 
from May 16, 1994; and degenerative changes of the lumbar 
spine, evaluated as 10 percent disabling from November 2, 
1994 by the hearing officer in June 1996.  The combined 
evaluation was 40 percent from May 1, 1990, 60 percent from 
February 25, 1991 and 70 percent from May 16, 1994.  With 
these additional service-connected conditions, the veteran 
met the schedular requirements for consideration of 
individual unemployability.  The hearing officer determined 
that the veteran was eligible for individual unemployability.  
The hearing officer granted the benefit from May 15, 1995, 
the date of medical evidence showing that osteomyelitis was 
again active, and based on the veteran's hearing testimony 
that May 15, 1995, was the date he stopped looking for work.  

The hearing officer determined that prior to that date, there 
was no conclusive evidence that the veteran was unable to 
obtain and sustain employment.  Although SSA found the 
veteran to be totally disabled from 1986, it stated that the 
veteran should be able to find a job as of August 24, 1990.  
The hearing officer further determined that individual 
unemployability benefits are not in order from the date of 
the claim, June 16, 1989, even though SSA benefits were being 
paid during the period from that date until August 24, 1990, 
since from June 16, 1989 to August 24, 1990, "the veteran 
did not meet the schedular requirements necessary for 
individual unemployability and the evidence of record for 
that timeframe does not present an employability picture so 
severe as to warrant extra-schedular consideration."

The veteran disagreed and claimed that he met the criteria as 
of May 16, 1994, the decision of May 16, 1994 showed he "was 
suffering of a combination of disabilities which made my left 
ankle practically useless."  He also claimed that the 
evidence shows that he was unemployable as early as April 16, 
1991, when his employer stated he was unable to perform his 
job duties.  He submitted another copy of the April 16, 1991 
letter from the Director of Personnel at Raley's.   

The veteran submitted a copy of the January 1996 letter from 
Dr. Boone with an addendum added on March 17, 1997, and 
signed by Dr. Boone.  It states:  "The disability start date 
for the osteomyelitis was December 8th 1986."
 
The veteran presented testimony at a hearing at the Los 
Angeles RO in July 1997.  He testified that he lost his job 
in December 8, 1986, when his service-connected disability 
interfered with maintaining his employment and many 
hospitalizations occurred.  He testified that he had been in 
the hospital many times since 1989.  He testified that for 
the last two years, he has had an open wound in his foot.  He 
acknowledged that he was employed at the time he suffered an 
on the job injury on December 8, 1986.  He had filed for 
Worker's Compensation and believed that this claim confused 
his claim for service connected disability benefits.  He 
claimed that it was all related back to his service-connected 
disability, that the grocery cart running over his left foot 
just caused another flare-up.  The veteran described the 
manifestations and the medical treatment required.  He 
claimed that the ulcer had been draining since May 1995.  He 
testified that the antibiotics had controlled the 
osteomyelitis but there was still drainage.   

In a statement received in February 1998, the veteran claimed 
that the effective date for TDIU should be March 13, 1989.

Analysis

An informal claim for TDIU was received on March 13, 1989, 
and the formal claim on VA Form 21-8940 was received on June 
16, 1989.  As the formal claim was received within one year 
of the date that the formal claim was sent to the veteran for 
execution, it is considered filed as of March 13, 1989, the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(1999).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 
1991).  The implementing regulation clarifies this to mean, 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999). 

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (1998).  The law 
governing the appropriate effective date for an award of 
increased compensation provides:  "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) relied on what is now 
§ 5110(b)(2) to remand for determination of the date an 
increased disability became ascertainable.  The Court's 
instructions to the Board assumed that "earliest 
ascertainable date" meant the date when probative reports 
were prepared.  The effective date should be the date when 
sufficient evidence existed to find that the disability had 
increased.  The Court has held that "evidence in a claimant's 
file which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992).

The regulations provide that total disability exists "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation." 38 C.F.R. 
§ 3.340(a)(1) (1996).  Where the schedular disability rating 
is less than 100 percent, a total disability rating based on 
individual unemployability may be assigned if a veteran is 
rendered unemployable as a result of service-connected 
disabilities, provided that certain regulatory requirements 
are met.  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.

38 C.F.R. § 4.16(a) further reads, "...the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable."  Further, 38 C.F.R. § 4.16(b) states, 
"It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled."

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  A thorough, longitudinal review 
of all the evidence is necessary to obtain a full 
understanding of the case.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Moreover, the fact that the veteran is 
unemployed, as the veteran in this case has been since 
December 1986, generally is insufficient to demonstrate that 
he is "unemployable" due to service connected disabilities 
within the meaning of the pertinent laws and regulations.

It is provided further that the existence or degree of 
nonservice- connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (1999).

The evidence of record shows that the veteran had been 
working full time as a retail clerk at the time he suffered 
an on the job injury on December 8, 1986.  It was reported 
that, although suffering previous flare-ups of his left leg 
condition, he had been asymptomatic for 18 months prior to 
the December 8, 1986 incident.  The history reported by the 
veteran at several medical examinations indicated that in the 
performance of his duties working at a check-out stand, his 
left leg had been hit on several occasions by grocery carts 
and he mentioned these incidents to his supervisors.  On 
December 8, 1986, after a grocery cart rolled over his left 
foot, he filed a report of the injury and sought medical 
attention.  The veteran was awarded temporary total 
disability benefits from December 17, 1986, until June 30, 
1986.  

In March 1988 a muscle transplant was done.  The veteran was 
awarded temporary total disability benefits by VA until the 
end of May 1988.  In May 1988, Dr. Klein reported that the 
veteran had recovered from the procedure and had stable 
coverage of the area.  Under a treatment plan, Dr. Klein 
expected that the veteran would return to work as a grocery 
checker.  

The veteran returned to work at his prior job, for four hours 
a day, on June 8, 1988; however, he was unable to continue 
and stopped working on July 31, 1988.  When evaluated in 
October 1988, Dr. Murphy found no evidence of any recurrence 
of his osteomyelitis.  It was noted that although the veteran 
attempted to return to his usual and customary work, he was 
unable to continue.  Dr. Murphy felt that some form of 
vocational rehabilitation would be necessary.

The veteran sought Worker's Compensation benefits and was 
evaluated on several occasions by specialists in the 
determination of the extent of his left foot disability, and 
the extent to which, if any, the on the job injury, increased 
the pre-existing left foot disability. While several medical 
doctors concluded that the veteran would not be able to 
return to his usual and customary work as a retail clerk, he 
was not found unemployable.  The veteran was classified as 
being able to perform semi-sedentary work and it was 
recommended that the veteran receive vocational 
rehabilitation.  

The veteran also applied for Social Security benefits.  In 
August 1989, Dr. Watson wrote in support of the application 
for SSA benefits that the veteran was totally disabled at 
that time and if the veteran returned to work on a job that 
required standing for any length of time it was likely that 
there would be a recurrence of symptoms of chronic 
osteomyelitis.  This statement, however, does not preclude 
the veteran working at a job that did not require standing 
for any length of time.  While acknowledging that the veteran 
was found disabled for purposes of SSA disability benefits 
for the period from December 8, 1986, to August 24, 1990, the 
Board points out that the laws and regulations governing 
Social Security benefits differ from the laws and regulations 
pertaining to veterans benefits.  

At the time of the veteran's claim, he did not meet the 
schedular requirements for TDIU and the evidence of record 
does not show that extraschedular consideration is warranted.  
The veteran's claim was received on March 13, 1989; however, 
the evidence of record shows that in the prior year the 
veteran was not considered unemployable due to his left leg 
disability.  In March 1988, the veteran had a myofascial 
graft procedure and received temporary total benefits from VA 
until June 1988.  In May 1988, Dr. Klein, who had performed 
the March 1988 surgery, released the veteran from his care.  
Dr. Klein found the veteran had recovered from the procedure 
and expected the veteran to return to work as a checker.  
While noting that the veteran's attempt to return to his 
previous job was not successful, the evidence does not show 
that he was unemployable in another type of position.  In 
October 1988, Dr. Murphy indicated that the veteran would not 
be able to return to his usual and customary work as a retail 
clerk but would need vocational rehabilitation.  In other 
words, Dr. Murphy assessed that the veteran, with training, 
would be able to work at a job other than a retail clerk.  

In January 1989, in a report prepared with regard to claim 
for Worker's Compensation benefits, Dr. Murphy evaluated the 
veteran's left leg disability as permanent and stationary 
with the disability resulting in limitation to semisedentary 
work. 

After March 1989, the date of receipt of the veteran's claim 
for TDIU, records reviewed show that the veteran was 
considered employable as he was considered to be capable of 
semisedentary work and eligible for vocational 
rehabilitation.  Dr. Watson wrote in August 1989 in 
connection with the veteran's claim for SSA disability 
benefits that he was totally disabled for working at that 
time, and likely would have a recurrence of symptoms if he 
worked at a job that required standing for a long time.  
However, in the treatment records, Dr. Watson noted that the 
veteran was disabled for his usual and customary occupation 
but was eligible for vocational rehabilitation with 
limitations.  Dr. Watson also noted that the osteomyelitis of 
the left foot was in remission.  In September 1989, Dr. 
Prorok found no indication of any deep infection or flare-up 
of osteomyelitis.  

The evidence of record shows that after the graft performed 
in March 1988, the veteran did not require any further 
treatment until he was hospitalized in October 1989 at Barton 
Memorial Hospital on October 12, 1989, and admitted the 
following day to the VA Medical Center in Reno, Nevada.  The 
history related the recurrence of osteomyelitis in 1986 and a 
myofascial graft done in 1988 following which the veteran was 
on antibiotics for the following six months.  It was noted 
that the veteran did not require any further treatment until 
the October 1989 hospitalization.  In August 1990, Dr. 
Horowitz recommended that the veteran go back to an eight 
hour work day.  

While noting that in April 1992, the veteran was hospitalized 
at Barton Memorial Hospital for treatment of cellulitis, at 
the VA medical examination in July 1992, the veteran reported 
that since the operation in March 1988 his condition had 
improved, that it broke down about once a year and healed 
fairly quickly.  When examined in March 1994, no evidence of 
drainage from his foot was found.  

Medical records concerning the veteran's Worker's 
Compensation Claim indicate that the veteran had a limiting 
disability but not that he was unable to work.  An evaluation 
prepared in August 1989 by Dr. Khasigian described the 
veteran as having a disability resulting in limitation to 
semisedentary work.  In January 1990, Dr. Davis thought the 
veteran was capable of participating in vocational 
rehabilitation.  Dr. Horowitz, in August 1990, recommended 
that the veteran consider employment other than the type of 
job performed at the time of injury in December 1986.  
Although Dr. de Felice concluded in August 1990 that the 
veteran is not capable of doing similar amounts of work as he 
was prior to the December 1986 injury, there is no discussion 
or comment that the veteran is unable to work due to the 
service-connected left leg disability.

The RO granted an increased evaluation in an April 1994 
rating decision, assigned a 20 percent evaluation for 
osteomyelitis, effective April 24, 1992, based on evidence of 
active infection, and also granted service connection for 
decreased sensation of the right groin with a 10 percent 
disability evaluation effective from February 25, 1991.  The 
combined evaluation of 40 percent from May 1, 1990, and 50 
percent from February 25, 1991, still did not meet the 
schedular requirements for a total rating based on individual 
unemployability.

The VA examiner in November 1994 provided an opinion that the 
veteran would have difficulty doing a job that would require 
prolonged standing, lifting, twisting, bending, or lifting 
over 50 pounds.  

Dr. Boone wrote on May 15, 1995, that the veteran had an 
ulcer located on his left ankle in the area where he had had 
multiple procedures.  He described a treatment that the 
veteran had been doing since April 17, 1995.  In January 
1996, Dr. Boone wrote that the veteran's medical situation 
had changed, that the chronic ulcer on his left foot had not 
healed.  It was his opinion that the veteran was disabled due 
to the chronic osteomyelitis and the chronic ulcer of the 
left ankle; that the disability was permanent; and that 
employment was medically contraindicated.  

The RO hearing officer granted service connection for 
dysthymic disorder as secondary to the service-connected left 
foot disorder based upon the diagnosis of dysthymic disorder 
at the VA examination in 1994.  A 30 percent evaluation and 
effective date of February 25, 1991, were assigned.  The RO 
hearing officer also granted service connection for 
degenerative changes of the left knee on a secondary basis, 
evaluated as 10 percent disabling effective from May 16, 
1994.  This provides for a combined evaluation of 70 percent 
as of May 16, 1994.  At the hearing, the veteran also 
testified that he had been unable to obtain employment 
although he had gone on job interviews. 

The aforementioned evidence in this case shows that the 
veteran's service-connected disabilities combine for an 70 
percent disability rating, meeting the regulatory criteria 
for a total disability evaluation based on individual 
unemployability due to service-connected disabilities on May 
16, 1994.  As the veteran had two or more disabilities, his 
left lower extremity considered as one disability met the 
requirement that one disability be rated at 40 percent or 
more and now there was sufficient additional disability to 
bring the combined rating to 70 percent or more.  The veteran 
satisfies the percentage standards found at 38 C.F.R. § 
4.16(a) for a total disability rating, and we must next 
determine whether the appellant's service-connected 
disabilities actually render him unemployable as of that 
date.

After careful and longitudinal consideration of all 
procurable and assembled data, the Board concludes that May 
16, 1994, is the appropriate effective date for the award of 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities.  The 
veteran had both organic and psychiatric service-connected 
conditions which were significantly hindering his ability to 
obtain and sustain gainful employment.  Therefore, the Board 
finds that the cumulative effect of the appellant's service-
connected disabilities precluded him from securing or 
following a substantially gainful occupation and rendered him 
incapable of performing the physical and mental acts required 
by employment. Accordingly, a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities is warranted effective from May 16, 1994.

II.  Left ankle and foot disability

The veteran claimed that his service-connected left ankle and 
foot disability had worsened.  The Court has held a claim for 
an increased rating for a disability to be well grounded when 
an appellant indicates that the severity of the disability 
has increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992).  Accordingly, we find the claim for an 
increased rating of the left ankle and foot disability to be 
well grounded.  Furthermore, he has not indicated that any 
probative evidence not already associated with the claims 
folder is available; therefore the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

As discussed previously, the veteran is service connected for 
partial ankylosis, left ankle with post operative 
osteomyelitis, left ankle and foot, status post graft.  
Osteomyelitis is inflammation of a bone caused by a pus-
producing organism. DORLAND'S at 1200, 1395.  A review of the 
record shows that the partial ankylosis of the left ankle is 
evaluated as 20 percent disabling which has been effective 
since April 21, 1976.  For post operative osteomyelitis of 
the left ankle and foot, status post graft, the veteran was 
in receipt of 20 percent from May 1, 1985; 100 percent from 
December 17, 1986, 20 percent from July 1, 1987, 100 percent 
from March 1, 1988; 20 percent from June 1, 1988; and 10 
percent from May 1, 1990. 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the application of a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2 (1999).  In this regard, where entitlement to 
compensation has already been established, and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  "[T]he 
regulations do not give past medical reports precedent over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1999).

The veteran disagreed with a rating decision in November 1992 
that confirmed and continued a 20 percent disability 
evaluation for limitation of motion of the left ankle and a 
10 percent disability evaluation for osteomyelitis.  In 
addition to these disabilities of the left lower extremity, 
the veteran is service connected for hammertoes of the left 
foot, evaluated as 10 percent disabling effective from April 
21, 1976. 

A rating decision in April 1994 noted that the veteran has 
service connected left ankle and foot disabilities which are 
evaluated as 40 percent disabling.  The RO also noted that 40 
percent is the maximum evaluation under the amputation rule.  
The RO assigned a 20 percent disability evaluation for 
osteomyelitis, effective April 24, 1992, the date of 
hospitalization for active infection.  The RO noted that the 
increased evaluation did not change the combined evaluation 
of 40 percent for the left ankle and foot disability, which 
is the maximum evaluation possible under the amputation rule.  
The RO confirmed and continued the 20 percent disability 
evaluation for limitation of motion of the left ankle.   

A rating decision in February 1995 included consideration of 
increased evaluation for chronic osteomyelitis of the left 
ankle and foot, increased evaluation for limitation of motion 
of the left ankle, and service connection for other 
disabilities claimed as secondary to the service-connected 
left foot disability.  The veteran presented testimony on 
these issues at a hearing before a RO Hearing Officer in 
November 1995.  At the hearing, the veteran testified that 
the osteomyelitis of the left ankle was currently active and 
draining.  He also testified that his left ankle has 
restricted limitation of motion with no ankle flexibility.  
He described symptoms, treatment, medication and the 
functional limitation of the left ankle disability.  As noted 
previously, the RO Hearing Officer granted TDIU and the Board 
concluded that the appropriate effective date was May 16, 
1994.  

The regulations provide that a 30 percent disability rating 
is provided where the ankle is ankylosed in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees. A 40 percent disability rating is 
provided where the ankle is ankylosed in plantar flexion at 
more than 40 degrees or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion, or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (1999).

Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (1999).

A 10 percent evaluation will be deemed warranted for inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in the past five years.  To qualify for 
the 10 percent evaluation, two or more episodes are required 
following the initial infection.  A 20 percent evaluation 
requires a discharging sinus or other evidence of active 
infection within the past five years.  The 20 percent 
evaluation is not assignable following the initial infection 
of active osteomyelitis if there was no subsequent 
reactivation.  Established, recurrent osteomyelitis is 
required.  38 C.F.R. Part 4, Diagnostic Code 5000 (1999).

A 30 percent evaluation requires a definite involucrum or 
sequestrum, with or without a discharging sinus.  A 60 
percent evaluation requires frequent episodes, with 
constitutional symptoms.  A 100 percent rating should be 
assigned for osteomyelitis, acute, subacute, or chronic, of 
the pelvis, vertebrae, or extending into major joints, or 
with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms.  38 C.F.R. Part 
4, Diagnostic Code 5000 (1999).

The Notes to Diagnostic Code 5000 provide that disability 
ratings of 30 percent or less are to be combined with ratings 
for other disabilities, including ankylosis, limited motion, 
nonunion or malunion, and shortening, subject to the 
amputation rule.  Furthermore, the 60 percent rating, as it 
is based on constitutional symptoms, is not subject to the 
amputation rule.  A rating for osteomyelitis will not be 
applied following cure by removal or radical resection of the 
affected bone.  It is further noted that the 20 percent 
rating for activity within the past five years is assigned 
only for established recurrent osteomyelitis.  The 20 percent 
rating, or the 10 percent rating when applicable, is assigned 
once only to cover disability at all sites of previously 
active infection with a future ending date in the case of the 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5000 
(1999).

38 C.F.R. § 4.68 [the amputation rule] provides:  

The combined rating for disabilities of an 
extremity shall not exceed the rating for the 
amputation at the elective level, were 
amputation to be performed.  For example, the 
combined evaluations for disabilities below the 
knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165.  This 40 
percent rating may be further combined with 
evaluation for disabilities above the knee but 
not to exceed the above the knee amputation 
elective level.  Painful neuroma of a stump 
after amputation shall be assigned the 
valuation for the elective site of 
reamputation.

38 C.F.R. § 4.68 (1999).

According to VA regulations, 40 percent is the maximum 
disability rating for disabilities below the knee.  The 
combined rating for disabilities of an extremity shall not 
exceed the rating for amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (1999).  For 
the lower extremity, amputation below the knee permitting a 
prosthesis, or of the forefoot proximal to the metatarsal 
bones, warrants a 40 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Codes 5165 and 5166 (1999).  Loss of use of 
a foot also warrants a 40 percent disability rating. 38 
C.F.R. § 4.71a, Diagnostic Code 5167 (1999).  Therefore, the 
"amputation rule" means that the combined evaluation for 
disabilities below the knee shall not exceed 40 percent. 38 
C.F.R. § 4.68 (1999).  

The veteran has claimed that entitlement to an extra-
schedular evaluation is warranted.  In exceptional cases 
where the schedular evaluation is found to be inadequate, 
pursuant to 38 C.F.R. § 3.321(b)(1) the Under Secretary for 
Benefits may approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  This regulation "does not 
preclude the Board from considering whether referral to the 
appropriate first-line officials is required." Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  As the veteran is in receipt 
of TDIU from May 16, 1994, the Board will consider the period 
prior to that date.

The medical evidence does not show that the appellant has 
shortening of the left lower extremity related to his 
osteomyelitis.  Therefore, assignment of a compensable rating 
pursuant to Diagnostic Code 5275, which refers to shortening 
of the bones of the lower extremity, is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5275 (1999).  A separate 
rating under this code would also be combined with the other 
ratings and subject to the amputation rule.  However, as the 
evidence does not show shortening of the left lower 
extremity, the evidence does not show the presence of 
additional disability to support an extraschedular rating.  

Under Diagnostic Code 5000, a 30 percent evaluation is 
warranted with definite involucrum or sequestrum, with or 
without discharging sinus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5000.  In this case, however, the record is devoid of 
any medical finding of involucrum or sequestrum, with or 
without discharging sinus.  Hence, there is no support for 
the appellant's contention that he has symptoms warranting a 
rating in excess of 20 percent for osteomyelitis of the left 
foot and ankle. 

Although the amputation rule is applicable in this case, the 
Board is aware that according to the notes following 
Diagnostic Code 5000, that the 60 percent rating, as it is 
based on constitutional symptoms, is not subject to the 
amputation rule.  
The Court in Smallwood v. Brown, 10 Vet. App. 93 (1997) held 
that pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5000, both 60% and 100% disability ratings require 
"constitutional symptoms."  The  record is devoid of any 
medical support for the appellant's contention that he has 
constitutional symptoms.  The evidence does not show that the 
veteran has such constitutional symptoms as episodes of 
fever, chills, nausea and vomiting.  Therefore, the appellant 
is not entitled to an increased schedular rating for his 
service- connected osteomyelitis.  

The facts of this case do not reveal such exceptional 
circumstances where the schedular evaluations are found to be 
inadequate and consideration of 38 C.F.R. § 3.321(b)(1) is 
warranted.  In November 1988, Dr. Murphy noted that the 
veteran's sedimentation rate was satisfactory, he was not on 
antibiotics, and had expressed no fever or chills.  Leg 
lengths were equal.  He found no evidence of any recurrence 
of the osteomyelitis.  In February 1989, Dr. Watson found no 
recurrence of the chronic osteomyelitis and continued with 
mild to moderate arthralgia of the left foot.  

In August 1989, Dr. Watson found X-ray evidence of solid 
spontaneous arthrodesis of the talonavicular joint, the 
calcaneocuboid joint and the subtalar joint.  Also noted was 
marked degenerative joint disease changes.  Dr. Watson's 
impression was that the graft was serving well, there was no 
deep infection or flare-up of the osteomyelitis.  

In October 1989, when the veteran was hospitalized for IV 
antibiotic treatment for cellulitis, a bone scan was 
negative.  After treatment for four days, he was discharged 
with no apparent swelling in the left foot, erythema had 
decreased significantly and was present only when he was 
standing.  The veteran had a small amount of pain with 
palpation of the left lateral aspect of the foot.  

The veteran was hospitalized in April 1992 for IV antibiotic 
treatments for cellulitis.  At the July 1992 VA medical 
examination, clinical findings show that there was a large 
swollen area on the lateral aspect of the entire left foot 
and ankle joint area covered by a skin graft.  There was no 
redness but there was generalized tenderness and the 
tenderness was deep in the bony area.  The veteran's left 
ankle joint had no dorsiflexion and came to zero degrees; 
there was 20 degrees of plantar flexion in the left ankle 
joint.  There was no inversion and no eversion of the left 
ankle joint.  There were calluses over the head of the 
metatarsal three on the plantar aspect and the medial and 
lateral over the metatarsal heads of one and five.  The 
veteran has hammertoes of toes 2, 3, 4 and 5 described as 
prominent.  

In March 1994, when examined by a VA medical examiner, 
clinical findings were that the measurement of both legs were 
consistent and equal on both sides.  Range of motion was 5 
degrees position motion of the dorsiflexion of the left ankle 
and 20 degrees in plantar flexion.  Hammertoes were present 
and obvious.  There was no evidence of drainage from his foot 
at that time.

The Board concludes that this case does not present an 
exceptional or unusual disability picture, with such related 
factors as frequent hospitalizations or marked interference 
with employment, so as to render impractical the application 
of regular schedular standards.  An extraschedular evaluation 
is thus not in order.  While acknowledging that the left 
ankle and foot disability had an effect on his employment, 
the evidence shows that he was restricted for employment that 
required standing for a long time, but was considered able to 
perform semisedentary work.  It has not necessitated frequent 
periods of hospitalization nor does the record show any other 
unusual or exceptional disability factors indicating that the 
resulting average industrial impairment is in excess of that 
contemplated by the assigned schedular evaluation of 40 
percent.  The Board concludes that referral to the Under 
Secretary for Benefits for consideration of an extraschedular 
rating is not warranted.  


ORDER

An effective date of May 16, 1994, for TDIU benefits is 
granted, subject to regulatory criteria applicable to payment 
of monetary awards. 

Entitlement to a disability rating in excess of 40 percent 
for partial ankylosis, left ankle with post operative 
osteomyelitis, left ankle and foot, status post graft, is 
denied.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




 

